Citation Nr: 1136077	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for right knee disability, to include as due to low back disability.

3.  Entitlement to service connection for sciatica nerve condition, to include as due to low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in September 2009, a statement of the case was issued in March 2010, and a substantive appeal was received in April 2010.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2011; the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service treatment records reflect that in June 1975 the Veteran sought treatment following an injury playing softball.  He reported that while running he twisted his back and pulled a muscle.  He could not straighten up.  He complained of pain radiating down the right thigh.  The examiner diagnosed acute lumbar spine paravertebral sprain.  An x-ray examination showed no significant abnormality.  A separate June 1975 clinical record reflects that the Veteran was seen in the outpatient department with severe low back pain and no neurologic sequelae.  He was admitted to the hospital and responded in two days to the back pain and became totally asymptomatic.  He was dismissed and to be followed as an outpatient.  The discharge diagnosis was acute low back pain.  An October 1978 Report of Medical Examination conducted for separation purposes reflects the examiner's notation that the Veteran was hospitalized for 3 days in 1975 for back strain and he had full recovery and it was NCNS (No Complications, No Sequelae).  On a Report of Medical History completed by the Veteran in October 1978, he checked the 'No' boxes for 'recurrent back pain' and '"trick" or locked knee.'

A March 2008 private treatment record reflects that the Veteran sought evaluation for right knee pain.  He did not recall any injury but noted that it catches.  The assessment was right knee pain, possible cartilage injury.  An April 2008 MRI showed chondromalacia patella with thinning of the patella cartilage and osteophyte formation involving the patellofemoral joint space; complex tear involving the medial meniscus with moderate medial meniscal degeneration and thinning of the medial knee joint space; and, early popliteal cyst formation bilaterally and moderate knee joint effusion.  In May 2008, the Veteran underwent right knee arthroscopy, partial medial meniscectomy and lateral meniscectomy.  

A December 2008 private treatment record reflects an assessment of back pain after activity, possible angina equivalent.  

At the Board hearing, the Veteran testified that when he injured his back in service he also experiencing pain in his leg, specifically the nerve.  Since service he has treated his back with over-the-counter medication.  He reported that the back, right knee, and sciatica have bothered him on and off since service, although he reported that the knee was better following the surgery.  The Board notes that where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In light of the service treatment records documenting a back injury, to include complaints of radiating pain to his thigh, and his testimony that he has experienced on and off symptoms related to the back, right knee, and sciatica since service, the Board has determined that the Veteran should undergo a VA examination to assess the nature and etiology of his claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed low back, right knee, and sciatica disabilities.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the low back.

b)  For each disability of the low back found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any asserted injury?

c)  Please identify all disabilities associated with the right knee.

d)  For each disability of the right knee found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any asserted injury?

e)  Does the Veteran have any disability of the right knee that is at least as likely as not (a 50 percent or higher degree of probability) proximately due to a low back disability?

f)  If not, has any right knee disability at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to a low back disability, and if so, what measurable degree of right knee disability is due to a low back disability?

g)  Please state whether the Veteran has sciatica of the lower extremities.

h)  For any sciatica found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any asserted injury?

i)  Does the Veteran have sciatica that is at least as likely as not (a 50 percent or higher degree of probability) proximately due to a low back disability?

j)  If not, has any sciatica at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to a low back disability, and if so, what measurable degree of sciatica is due to a low back disability?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

2.  After completion of the above, the RO should review the expanded record and readjudicate the issues of entitlement to service connection for low back disability, right knee disability, and sciatica, to include consideration of 38 C.F.R. § 3.310.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


